Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Objections

Claims 32-36 are objected to because of the following informalities: claims 32-36 are duplicate of claims 27-31 and they depend on the same independent claim 22. Examiner suggests delete claims 32-26. Appropriate correction is required.

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


2.	Claims 22-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Salahieh et al. (US 2010/0204560). 

3.	Addressing claim 22, Salahieh discloses a smooth muscle tissue impairment system comprising:
an expandable body comprising a delivery configuration and an expanded configuration, wherein when the expandable body is in the expanded configuration the expandable body is larger than when the expandable body is in the delivery configuration (see Figs. 14B, 17B, 19E, 22A, 26A-C, 28A, 32A-B and 45A; elements 42 and 93);
an elongated sheath having a proximal end and a distal end, the sheath comprising a sheath lumen configured to contain the expandable body in the delivery configuration when the expandable body is in the delivery lumen (see Figs. 14B, 17B, 19E, 22A, 26A-C, 28A, 32A-B and 45A; elements 42 and 93; elements 47 and 57);
an energy source (see [0102]); 
an electrode attached to the expandable body and operably attached to the electrode through a conductor extending through the elongated sheath, wherein the electrode is configured to emit energy delivered to the electrode by the energy source (see [0087], Figs. 2A-C, 14B, 17B, 19E, 22A, 26A-C, 28A, 32A-B and 45A; element 6; conductor not shown in the figure);
wherein expansion of the expandable body to the expanded configuration when outside of the sheath lumen moves the electrode relative to the distal end of the sheath (see Figs. 14B, 17B, 19E, 22A, 26A-C, 28A, 32A-B, 44F and 45A).

4.	Addressing claims 23-38, Salahieh discloses:		
regarding claim 23, wherein the expandable body is configured to inherently expand from the delivery configuration to the expanded configuration when the expandable body is not constrained within the sheath lumen (see Figs. 14B, 17A-B, 19E, 22A, 26A-C, 28A, 32A-B and 45A; especially Figures 17A-B).
regarding claim 24, wherein the expandable body comprises an expandable cage and wherein the electrode is located on the expandable cage (see Figs. 14B, 17B, 19E, 22A, 26A-C, 28A, 32A-B, 44F and 45A). 
regarding claim 25, wherein the electrode comprises one electrode of a plurality of electrodes, and wherein each electrode of the plurality of electrodes is attached to the expandable body and operably attached to the energy source and configured to emit energy delivered to the electrode by the energy source (see Figs. 14B, 17B, 19E, 22A, 26A-C, 28A, 32A-B and 45A; examiner interprets the claims as applicant’s Fig. 15A).
regarding claims 26, 31 and 36, wherein the expandable body comprises, when the expandable body extends distally from the distal end of the sheath, a proximal body end located proximate the distal end of the sheath and a distal body end located distal from the distal end of the sheath, and wherein the expandable body expands to a smaller radial size at the distal body end than the proximal body end when the expandable body is in the expanded configuration, where the radial size of the expandable body is measured radially from a sheath axis extending along the sheath between the proximal end of the sheath and the distal end of the sheath (see Figs. 14B, 17B, 19E, 22A, 26A-C, 28A, 32A-B and 45A; especially Figures 19E and 45A; elements 34 and 42).
regarding claim 27, wherein the expandable body is configured to inherently expand from the delivery configuration to the expanded configuration when the expandable body is not constrained within the sheath lumen; wherein the electrode comprises one electrode of a plurality of electrodes; and wherein each electrode of the plurality of electrodes is attached to the expandable body and operably attached to the energy source and configured to emit energy delivered to the electrode by the energy source (see Figs. 14B, 17B, 19E, 22A, 26A-C, 28A, 32A-B, 44F and 45A; elements 42 and 93; several rings of electrodes).
regarding claims 28 and 33, wherein the plurality of electrodes are arranged in a series of circumferential rings distributed along a length of the expandable body when the expandable body is in the expanded configuration outside of the sheath lumen (see Figs. 14B, 17B, 19E, 22A, 26A-C, 28A, 32A-B, 44F and 45A; elements 42 and 93; several rings of electrodes).
regarding claims 29 and 34, wherein each circumferential ring of the series of circumferential rings includes fewer electrodes than an adjacent circumferential ring when moving away from the distal end of the sheath (see Figs. 14B, 17B, 19E, 22A, 26A-C, 28A, 32A-B, 44F and 45A; especially Figures 22A, 26A-C and 28A).
regarding claims 30 and 35, wherein the plurality of electrodes are distributed along a length of the expandable body as measured along a sheath axis extending between the proximal end and the distal end of the sheath such that a number of the electrodes per unit length of the expandable body decreases when moving distally along the sheath axis (see Figs. 14B, 17B, 19E, 22A, 26A-C, 28A, 32A-B, 44F and 45A; especially Figures 22A, 26A-C and 28A).
regarding claim 32, wherein the expandable body comprises an expandable cage configured to inherently expand from the delivery configuration to the expanded configuration when the expandable body is not constrained within the sheath lumen; wherein the electrode comprises one electrode of a plurality of electrodes; and wherein each electrode of the plurality of electrodes is attached to the expandable body and operably attached to the energy source and configured to emit energy delivered to the electrode by the energy source (see Fig. 9, 29G, 31-32B and 38B; especially Fig. 29G and 32A-B).
regarding claim 37, wherein the energy source comprises a DC electrical source (see [0028]; the electrical source is capable of being DC electrical source).
regarding claim 38, wherein the energy source comprises an RF energy source (see [0028]).

5.	Addressing claims 39-40, the system in claims 22-38 perform the method in claims 39-40 therefore claims 39-40 are being rejected for the same reason as claims 22-38. 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh et al. (US 2010/0204560) and in view of Maguire et al. (US 2003/0050637).

8.	Addressing claim 41, Salahieh does not disclose DC source; however, using any energy source is a designer choice that only require routine skill in the art and does not change the operation principle. Using DC source with electrodes to ablate tissue is well-known. In the same field of endeavor, Maguire discloses electrode using DC source (see [0153]; Maguire also discloses smaller size at the distal body end than the proximal body end of the expandable body (see Fig. 8A)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Salahieh to use DC source as taught by Maguire because this is well-known in the art that allow user to be flexible and user multiple energy source. KSR motivation to combine: (B) Simple substitution of one known element for another to obtain predictable results. 





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0004301 (see Figs. 1 and 5; fewer electrodes moving away from distal end of the sheath).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793